Citation Nr: 0844054	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-10 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for coronary artery 
disease, as secondary to service-connected hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes.  

4.  Entitlement to an initial compensable rating for service-
connected erectile dysfunction.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2005 
and August 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  

In addition to the issues listed above, the veteran initially 
appealed an issue of entitlement to a temporary total rating.  
In his substantive appeal, received by the RO in August 2007, 
the veteran withdrew this claim.  That claim is not before 
the Board.

In January 2008, the veteran filed a motion with the Board 
for an extension of time to submit additional evidence.  In 
April 2008, the Board granted the veteran 90 days from that 
time to submit additional evidence.  In June 2008, the 
veteran submitted another motion for an extension of time to 
submit additional evidence.  In July 2008, the Board granted 
the veteran an additional 45 days to submit evidence.  The 
Board received additional evidence from the veteran in July 
and August 2008.  The period of the extension has now 
expired.  

The issues of entitlement to increased ratings for service-
connected hypertension; entitlement to service connection for 
coronary artery disease, as secondary to service-connected 
hypertension; and entitlement to service connection for 
diabetes, reopened below, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed decision dated in April 2003, the RO 
denied the veteran's claim of entitlement to service 
connection for diabetes. 	

2.  Evidence submitted subsequent to the April 2003 decision 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.  

3.  There is no competent medical or lay evidence of penis 
deformity. 


CONCLUSIONS OF LAW

1.  The rating decision of April 2003 is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002). 

2.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for 
diabetes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).   

3.  The schedular criteria for an initial compensable rating 
for service-connected erectile dysfunction have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.115b, Diagnostic Code 7522 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

For reasons discussed more fully below, the Board is 
reopening the veteran's claim of entitlement to service 
connection for diabetes and remanding it for additional 
development.  Consequently, any breach of either VA's 
statutory duty to notify or to assist under the VCAA cannot 
be considered prejudicial to the veteran.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008); see also Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007) (holding that VCAA notice errors are 
presumed to be prejudicial and it is VA's duty to rebut the 
presumption).  Further discussion of VA's duties to notify 
and to assist as they pertain to that claim is unnecessary at 
this time.

As for the erectile dysfunction claim, the Board first finds 
that VA has no further duty to notify prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated April 2005, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits for 
erectile dysfunction.  The RO advised the veteran of which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Specifically, the RO advised that VA would obtain 
records in the custody of federal agencies, and that it was 
the veteran's responsibility to obtain records in the custody 
of non-federal agencies.  Although no longer required by the 
regulations, the RO also requested that the veteran send any 
evidence in his possession that pertained to the claim.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified at 
38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)).  

After granting service connection in a rating decision dated 
June 2005, the RO provided additional notice in 
correspondence dated in September 2005.  In that 
correspondence, the RO informed the veteran of what the 
evidence needed to show to establish entitlement to a higher 
rating for his service-connected erectile dysfunction.

Additionally, the veteran has appealed the initial evaluation 
following the grant of service connection for erectile 
dysfunction.  The United States Court of Appeals for the 
Federal Circuit and the United States Court of Appeals for 
Veterans Claims have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Any notice defects 
are not prejudicial to the veteran in this case.  
 
Further, since VA's notice criteria was satisfied because the 
RO granted the veteran's claims for service connection, the 
Board also finds that VA does not run afoul of the Court's 
recent holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records from 
the Minneapolis, Minnesota VAMC.  The RO also obtained 
private medical records from Dr. E.D.G.  The veteran has not 
identified any medical records relevant to the claim that 
have not been associated with the claims file.  The veteran 
was also provided with a VA genitourinary examination in 
December 2006; a report of this examination has been 
associated with the claims file.  No further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim and the Board 
will proceed with appellate review.  

        Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2008).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2008).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
38 U.S.C.A. § 5108 (West 2002).  VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
the veteran in developing the facts necessary for his claim 
has been satisfied.  Elkins v. West, 12 Vet. App. 209, 219 
(1999).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

Analysis

Prior to the last final denial of the veteran's diabetes 
claim in April 2003, the evidence pertaining to the veteran's 
claim included his service medical records.  These records 
included no diagnoses of diabetes.  In the April 2003 rating 
decision, the RO denied the claim because the veteran had no 
confirmed diabetes diagnosis.

After the last final denial, the veteran has submitted a 
substantial amount of medical evidence in support of his 
diabetes claim.  Some of the evidence included VAMC treatment 
records; a VA medical opinion, dated in February 2004; VA 
medical examination report, dated in August 2006; and a 
report from a private practice physician, Dr. H.N.  Some of 
these records, such as the August 2006 VA examination report 
and the report from Dr. H.N., included diagnoses of diabetes.

Prior to the last final denial of the diabetes claim, the 
evidence included no diabetes diagnosis.  The medical 
evidence submitted since April 2003 that included a diabetes 
diagnosis, therefore, is new.  This evidence is also material 
because it relates to an unestablished fact necessary to 
substantiate the claim.  Here, that unestablished fact is 
whether the veteran has a current diabetes diagnosis.  This 
evidence also raises at least a reasonable possibility of 
substantiating the claim.  As such, it is both new and 
material and the claim is reopened.  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2008).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2008).

The veteran's service-connected erectile dysfunction is 
evaluated as noncompensable under Diagnostic Code 7522.  
Under that code, a compensable rating of 20 percent is to be 
assigned for penis deformity with loss of erectile power.  
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2008).

Upon reviewing the evidence, the Board first acknowledges 
that the veteran suffers from erectile dysfunction.  In a 
clinical note dated in June 1998, private urologist Dr. D.M. 
noted that the veteran had complaints of erectile dysfunction 
that had been ongoing and progressive for several years.  The 
veteran reported only partial erections usually not of 
sufficient nature for initiation or completion of 
intercourse.  In a VA genitourinary examination report, dated 
in January 2005, the examiner noted that the veteran was 
unable to have erections without the use of Viagra.

Although the veteran suffers from erectile dysfunction, the 
Board does not find that the evidence supports granting a 20 
percent schedular rating under Diagnostic Code 7522 because 
there is no evidence of penis deformity.  In the urology 
clinical note, Dr. D.M. observed on examination that the 
penis was "normally formed."  In the VA genitourinary 
examination report, dated in January 2005, the examiner noted 
that the veteran was circumcised, but that the rest of the 
genitourinary examination was unremarkable.  There is no 
medical or lay evidence in the claims file contradicting 
these findings.  Thus, there is no basis for a compensable 
rating under Diagnostic Code 7522.  Accordingly, a staged 
rating is not in order and a noncompensable rating is 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999)

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected erectile dysfunction 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2008).  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for diabetes is 
reopened.

2.  An initial compensable rating for erectile dysfunction is 
denied.


REMAND

The RO issued a supplemental statement of the case in August 
2007.  In July and August 2008, the veteran submitted 
additional evidence directly to the Board that pertained to 
his hypertension, diabetes, and heart disease compensation 
claims.  The veteran did not waive his right to have the 
agency of original jurisdiction consider this evidence.  See 
38 C.F.R. § 20.1304(c) (2008).  In correspondence received at 
the Board in December 2008, the veteran specifically 
requested that his case be remanded to the AOJ for 
consideration of this evidence.  In compliance with the 
veteran's request, the Board must remand these claims.

During the course of this appeal, the Court handed down a 
decision concerning claims for increased ratings.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Pursuant to 
Vazquez-Flores, for an increased-compensation claim, VCAA 
requires, at a minimum, that VA notify the claimant that the 
evidence demonstrates a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id. at 43.

Here, the veteran was provided with VCAA notice pertaining to 
his increased rating claims in correspondence dated in 
September 2005.  In this correspondence, the AOJ did not 
notify the veteran of the criteria necessary for establishing 
entitlement to higher rating under the Diagnostic Code under 
which the veteran's hypertension is rated-Diagnostic Code 
7101.  Because the criteria for a higher rating under this 
Diagnostic Code is dependent upon a specific test result 
(i.e. blood pressure), the veteran must be provided with 
notice of these criteria.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
specifically for his hypertension 
increased rating claim.  The veteran 
should be asked to provide evidence or 
information demonstrating the effect that 
worsening has on the veteran's employment 
and daily life.  Vazquez-Flores v. Peake 
22 Vet. App. 37 (2008).  The text of 
Diagnostic Code 7101 should be included.  
See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2008).  

2.  Thereafter, the veteran's claims of 
entitlement to service connection for heart 
disease and diabetes, and entitlement to an 
increased rating for hypertension should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


